Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-10, 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Imran (5,156,151) in view of the teaching of Edwards et al (6,254,598).
	Imran provides a medical system comprising a catheter shaft (shown in Figure 1) and a plurality of transducer element sets constructed as one of a plurality of flexible circuit strips (Figure 2, for example) where each flexible circuit strip (47) includes an insulative substrate (62,63) and electrically conductive traces (71) patterned on at least a portion of the insulative substrate (Figures 4 and 5, for example).  The plurality of flexible circuit strips and configured to bow out into an expanded condition (Figures 11 and 12, for example) and are arranged in a circumferential shape when in the expanded condition, but Imran fails to expressly disclose an inflatable member forming a supporting frame to expand the plurality of flexible strips into the expanded configuration.
	Edwards et al provide a similar device comprising a plurality of expandable arms (20,21 – Figure 7) which contain treatment electrodes, and an inflatable member (25) forming a supporting frame with the flexible arms affixed to the supporting frame (Figure 7) for example.  The flexible arms are arranged circumferentially around the inflatable member in the expanded condition.
	To have provided the Imran device with an inflatable member to form a supporting frame to assist in expanding and contracting the plurality of flexible arms during operation of the device would have been an obvious modification for one of ordinary skill in the art since Edwards et al fairly teach it is known to use such an inflatable member to assist in expanding flexible arms in a similar device.  It is noted that Edwards et al also disclose embodiments which do not require the inflatable member.
	Regarding claim 3, each transducer (i.e. electrode) of Imran of each transducer element set is provided by an electrically conductive layer (67,68) that is connected to a particular lead for selective use.  Regarding claim 4, each transducer element of each set comprises an electrode (67,68) provided by a conductive layer and is configured to deliver ablation energy.  See, for example, column 5, lines 10-15.  Regarding claim 5, each electrode is configured to ablate tissue and to sense tissue electrical potential for mapping (col. 3, lines 13-15, for example).  Regarding claims 6 and 7, each of the electrodes are connected to a multiplexor to individually send signals to each of the electrodes (col. 10, lines 8-54, for example).  Regarding claim 8, Imran provides a plurality of flexible circuit strips (47) each having a particular electrically conductive layer patterned to form a plurality of electrodes.  Figures 4 and 5 show the patterns of the leads (71) which form the multiple electrodes (67,68) on each strip.  As discussed above, the electrodes are independently activatable.  Regarding claim 9, each transducer element set comprises a plurality of transducer elements (67,68) with the transducer elements spaced longitudinally and circumferentially with respect to one another when in the expanded configuration (Figure 11, for example).   Regarding claim 10, at least two of the plurality of flexible strips of Imran converge at a particular location (i.e. distal end) when in the expanded condition (Figures 11 and 12, for example).  Regarding claim 12, Edwards et al disclose providing a temperature sensor associated with each electrode to control energy delivery during treatment (col. 9, lines 14-25, for example).  To have provided the Imran device with temperature sensors adjacent each electrode to control energy delivery would have been an obvious modification for the skilled artisan in view of the teaching of Edwards et al.  Regarding claim 13, Imran provides several layers of insulation with the insulation excluded at specific electrode locations (Figure 5 and associated discussion, for example).

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Imran (‘151) and Edwards et al (‘598), and further in view of the teaching of Beatty et al (6,240,307).
	The combination of the Edwards et al teaching with the Imran device has been addressed previously.  While both Imran and Edwards et al disclose flexible strips that may be expanded into contact with tissue, there is no disclosure of the flexible circuit strips crossing at a location on the inflatable member.
	Beatty et al disclose another device comprising a plurality of flexible circuit strips that may be expanded into contact with tissue.  The strips are supported on an inflatable member (Figure 3), and Beatty et al specifically disclose the flexible strips may be interlaced such that the flexible circuit strips overlap at locations on the balloon (Figure 3).
	To have provided the Imran device, as modified by the teaching of Edwards et al, with flexible circuit strips that intersect at locations along the balloon would have been an obvious modification for one of ordinary skill in the art since Beatty et al fairly teach it is known to provide expandable flexible strips that intersect during expansion.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,828,096. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite the same general invention in a more narrow manner that would read on the instant application claims.


Claims 2-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,877,779. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite the same general invention in a more narrow manner that would read on the instant application claims.
Claims 2-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of U.S. Patent No. 8,932,287. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite the same general invention in a more narrow manner that would read on the instant application claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kieturakis (5,630,813), Jackson et al (8,012,149) and Ganz et al (8,398,631) disclose other devices having flexible circuit strips that may be expanded into contact with tissue.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/November 27, 2022